

Exhibit 10.23


DealPoint ID #
820913







 
Statement of Work
 
(“SOW”)
 
Addresses and contacts for notices
 


“Microsoft”
“Vendor” MBO Partners
“Vendor Personnel”
Company Name: Microsoft
Company Name: MBO Partners, Inc.
Company Name: Touchpoint Metrics, Inc. DBA MCorp Consulting
Primary Contact:
Primary Contact: Rachana Suri
 
Vendor Personnel Name(s):
Michael Hinshaw
Lynn Davison
Kris Clark
Address:
Address: 13454 Sunrise Valley
Dr #300 Herndon, VA 20194
Address: 201 Spear Street,
Suite 1100, San Francisco,
CA 94105
Phone number:
Phone number: (703) 793-6000
Phone number: 415-526-2290
Fax number:
Fax number:
Fax number: 415-526-2650
Email (if applicable):
 
Email (if applicable):
Email (if applicable):
admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact:
Secondary Contact: Lisa
Hamilton (Accounting)
 
Microsoft Vendor Number:
2188117
 

 


SOW Effective Date:
10/29/12
SOW Expiration Date:
3/22/13

 


 


 


 


 





IC
SOW                                                                                                                                    
                                            Confidential
Page 1 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 



 
Agreed and accepted
 


Microsoft
Supplier
Microsoft  Signature:
 
Supplier  Signature:
 
Microsoft  Name:
Tony Scott
Supplier  Name:
Rachana Suri
Microsoft  Title:
CIO
Supplier  Title:
Business Manager
Microsoft  Date:
 
Supplier  Date:
 





This SOW, executed in accordance with the terms of that certain Microsoft Master
Vendor Agreement (MMVA) (the “Agreement”) dated October 10, 2012 between
Microsoft and Vendor, is entered into by the parties and effective as of the SOW
Effective Date above.


1.
Description of Services



 
Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Vendor from time to time, Vendor Personnel shall
deliver to and/or perform for Microsoft the following goods, services and/or
other items or materials as a work made for hire (collectively, the “Services”).
 
MCorp will assist the Microsoft Information Technology organization (MSIT) and
the Connected Customer Experience team (CCE) to embed an “outside-in” customer
perspective into the organization through the development a robust customer
experience design, improvement and management competency. MCorp will apply its
proven approach across a multitude of projects within Microsoft Learning (MSL)
to transfer its knowledge and capabilities to the CCE team. Specifically, MCorp
will assist MSIT to:
§
Develop ways to define, understand and improve customer experience (CX)

§
Leverage IT to change how customers navigate the Microsoft hierarchy to be
easier, more enjoyable and useful to them

§
Improve how customers interact with the company as a whole

§
Build a repeatable CX management capability that may be scaled and consistently
applied across the entire IT organization.

 
MCorp will engage in a “co-creation” approach with MSIT, working side-by-side
with MSIT as a team to accomplish the engagement objectives. MCorp will do so by
first modeling behaviors and work activities, followed by mentoring and then
guiding MSIT/CCE team members in the same work.
 
Our approach will guide the joint identification, strategic framework
development and experience design of end-to-end customer journeys through a
Microsoft certification for three high-profile MSL personas, including:
§
MS Certified Professional (external)

§
MS Certified Trainer (external)




IC
SOW                                                                                                                                                                                
Confidential
Page 2 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 

§
MS Manager – someone who is managing the certification of their product
(internal)

 
This “macro” focused engagement will both inform and be informed by the multiple
initiatives recently completed, in flight or getting underway across MSL.
 
These end-to-end lifecycle views will uncover all major issues and needs,
touching multiple business processes, systems and functions while standardizing
CCE strategy and design – informing, guiding and supporting the experience
improvement roadmap across MSIT over the next several years.
 
Through each phase of work the CCE team will shadow the MCorp team, focusing on
a series of “secondary” personas (selected in Phase 1 of the engagement). The
MCorp team will mentor and guide the CCE team to “learn by doing”, while
simultaneously codifying CX methodologies, processes, artifacts and systems.
 
The key activities for each phase of work are as follows:
 
Project Kickoff
 
§
Schedule development

 
§
Role definition

 
Phase 1
 
§
Internal stakeholder interviews conducted

 
§
Research Plan finalized and agreed upon

 
§
Knowledge transfer approach defined, including mentoring and guiding MSIT in
identifying, developing or making available the supporting components (e.g.,
collaborative platform, frameworks and formats, etc.)

 
Phase 2
 
§
Touchpoint mapping workshop completed

 
§
Online focus group completed

 
§
Quantitative research completed

 
§
Data analysis and research summary findings completed

 
§
Three personas created

 
§
Knowledge transfer completed to conduct qualitative and quantitative customer
experience research. Includes mentoring and guiding MSIT in sourcing reference
materials and developing methodology, outputs and roles and responsibilities.

 
Phase 3
 
§
Current state customer journey maps completed for three targeted personas

 
§
Customer experience strategy articulated

 
§
Knowledge transfer completed to create current state customer journey maps and
define the customer experience strategy. Includes mentoring and guiding MSIT in
sourcing reference materials and developing methodology, outputs and roles and
responsibilities.

 
Phase 4
 
§
Ideal state customer journey maps completed

 
§
Recommendations, implementation roadmap and supporting high-level business case
completed




IC
SOW                                                                                                                                                                                 Confidential
Page 3 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 

 
 
§
Stakeholder presentation completed

 
§
Knowledge transfer completed to create ideal state customer journey maps.
Includes mentoring and guiding MSIT in sourcing reference materials and
developing methodology, outputs and roles and responsibilities.

 




All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.


2.
Deliverables/Delivery Schedule



Vendor Personnel shall complete and deliver all Services to Microsoft on or
before March 22, 2013.  The milestone delivery schedule for the Services, if
applicable, shall be as follows:


Milestone
#
Brief Description of Services to be completed by
Vendor Personnel and delivered to Microsoft
Due on or
Before
1
Project kick-off, including schedule development and
role definition
11/5
2
Phase 1 deliverables including the completion of the
Research Plan and defined knowledge transfer
approach.
11/30
3
Phase 2 deliverables including the completion of the
qualitative research consisting of a touchpoint
mapping workshop and three (3) online focus groups
and knowledge transfer through mentoring and
guiding MSIT to source reference materials and
develop related methodology, outputs and roles and
responsibilities.
12/21
4
Phase 2 deliverables including the completion of the
quantitative web-based research and three (3)
personas and knowledge transfer through mentoring
and guiding MSIT to source reference materials and
develop related methodology, outputs and roles and
responsibilities.
1/25
5
Phases 3 and 4 deliverables including the completion
of the customer experience strategy definition
current, ideal state customer journeys, business case,
implementation roadmap and knowledge transfer
through mentoring and guiding MSIT to source
reference materials and develop related methodology,
outputs and roles and responsibilities.
3/22



3.
Payment



3.1
Services Fees



As complete and final payment for Services which has been completed and
delivered by Vendor Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Vendor:



IC SOW                                      Confidential
Page 4 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 



 
o  flat fee of ________________ U.S. Dollars
($                                                                              _________ USD).
 
or
 
x  total fee not to exceed three hundred thousand U.S. Dollars ($300,000.00 USD)
in accordance with the following milestone payment schedule:


Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment Date
IO
1
$  76,000.00
10/29/12
BPA – 1429434
2
$  56,000.00
11/30/12
Athena – 1436467
3
$  56,000.00
12/21/12
Athena – 1436467
4
$  56,000.00
1/25/13
BPA – 1429434
5
$  56,000.00
3/22/13
BPA – 1429434
Sub-Total
$300,000.00
   
Expenses (if any –
see Section 3.2, below)
$  15,000.00
As incurred
BPA - 1429434
Total
$315,000.00
   



 
or
 
o  total fee not to exceed ________ U.S. Dollars ($________USD) in accordance
with the weekly rate of ________ U.S. Dollars ($________USD).
 


 




3.2
Expenses:  (choose one of the below)



 
x
As reflected in Section 3.1, above, Microsoft shall reimburse Vendor up to
fifteen thousand US Dollars ($15,000.00 USD) for pre-approved, reasonable and
actual travel and travel-related expenses incurred by Vendor Personnel in
connection with the performance of the Services.  All travel expenses hereunder
are subject to Microsoft’s review and the Microsoft Travel Policy and Vendor or
Vendor Personnel must submit appropriate documentation evidencing expenses to be
reimbursed.

OR


  o 
Vendor shall bear sole responsibility for all expenses incurred in connection
with the performance of the Services, unless otherwise agreed to in writing by
Microsoft.



4.
Relationship of the Parties

 
(a)  
No employment. The Agreement or this SOW does not create an employment
relationship between Microsoft and Vendor or Vendor Personnel. Vendor’s
employees, independent contractors, personnel and/or subcontractors
(collectively referred to as “Vendor Personnel”) are not Microsoft employees.

 
(b)  
Vendor is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to the Vendor
Personnel, and for all other costs incurred by it in connection with its
business, including but not limited to travel, rent, and the cost of supplies
and materials, except as may have been approved by Microsoft in accordance




IC SOW                                      Confidential
Page 5 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 



 
with section this SOW.   Upon Microsoft’s request, Vendor will provide Microsoft
with satisfactory proof of employment status of the assigned Resources.
 
(c)  
Vendor will be responsible for and pay all costs of conducting its business,
including, but not limited to, the expense and responsibility for any applicable
insurance or city, county, state or federal licenses, permits, taxes or
assessments of any kind. Vendor will be responsible for payment of any taxes
imposed on Vendor including, but not limited to, income taxes, Social Security
and Medicare taxes, and worker’s compensation premiums.   Vendor will indemnify
Microsoft and hold it harmless from paying such business costs or taxes.

 
(d)  
Vendor will defend, indemnify and hold harmless Microsoft and any of its parent,
subsidiary or related companies, officers, managers, directors, employees and
agents, for any claims, damages, judgments, settlement, costs or expenses
incurred by Microsoft as a result of any action instituted by Vendor Personnel
against Microsoft, including but not limited to any claims for wages, fringe
benefits, or other compensation under federal or state law, any claims related
to Vendor’s employment of or contract with Vendor Personnel, and any claims
challenging the Vendor’s right to dismiss or sever contractual ties with its
Vendor Personnel.  Similarly, Vendor will defend, indemnify and hold Microsoft
harmless for any other third-party claims, judgments, settlements, costs, fines
or penalties related to the employment status of the Vendor Personnel.







5.
Other



 
Estimated expenses in clause 3.2 Expenses above include any reasonable and
necessary out-of-pocket expenses such as workshop materials, courier
transcription fees and focus group platform fees.  All expenses will be billed
as incurred, with no additional mark up or margin added by MCorp Consulting.
 


Reporting, technical requirements, attendance, Microsoft materials provided, or
acceptance criteria, if any, in addition to the terms included in the
Agreement/Purchase Order, are described below:








 
[Remainder of this page is intentionally left blank.]













IC SOW                                      Confidential
Page 6 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 
